Sterrett, /., concurring: I concur in the result reached by the majority because petitioner has failed to show that the interest received by Realty was not within the traditional concepts of “passive investment income.” However, I do not believe that the term “interest” as used in section 1372(e) (5) (C) means that any interest, in all events, must be so classified. To so hold would be to accord a substantive meaning to the change in heading for subparagraph (5) when Pub. L. 89-389 changed the heading from “Personal Holding Company Income” to “Passive Investment Income.” It seems to me that interest may not, under some circumstances, qualify as passive income. Cf. sec. 542(c)(6).